DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Claim Objections
Regarding Claim 1, each of lines 6 and 7, it appears that the language “identified objects” should be changed to “one or more identified objects.”
Regarding Claim 4, line 2, it appears that the language “sensor systems” should be changed to “one or more sensor systems.”
Regarding Claim 5, line 2, it appears that the language “identified objects” should be changed to “one or more identified objects.”
Regarding Claim 6, line 1, it appears that the term “evasive” should be changed to “one or more evasive.”
Regarding Claim 8, each of lines 8 and 9, it appears that the language “identified objects” should be changed to “one or more identified objects.”
Regarding Claim 11, the last line, it appears that the language “sensor systems” should be changed to “one or more sensor systems.”
Regarding Claim 12, line 3, it appears that the language “identified objects” should be changed to “one or more identified objects.”
Regarding Claim 13, line 2, it appears that the term “evasive” should be changed to “one or more evasive.”
Regarding Claim 19, line 2, it appears that the term “evasive” should be changed to “one or more evasive.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 1, line 9, is rejected since it is not clear what is meant by the term “bumpers.”  That is, line 4 refers to an embodiment wherein “one” object is identified and, subsequently, in line 7, a virtual “bumper” is identified for this one object.  Thus, there does not appear to be an antecedent basis for the virtual speed “bumpers” recited in line 9 (and line 11).  A similar rejection applies to Claim 2, the last line. 
Similarly, Claim 1, line 13, is rejected since it is not clear what is meant by the term “bumpers.”  Line 4 refers to an embodiment wherein “one” object is identified and, subsequently, in line 6, a virtual “bumper” is identified for this one object.  Thus, there does not appear to be an antecedent basis for the virtual braking “bumpers” recited in line 13 (and line 15).  
Regarding Claim 3, the last line, there is no antecedent basis for the term “range.”
Regarding Claim 8, line 11, it is not clear what is meant by the term “bumpers.”  That is, line 6 refers to an embodiment wherein “one” object is identified and, subsequently, in line 9, a virtual “bumper” is identified for this one object.  Thus, there does not appear to be an antecedent basis for the virtual speed “bumpers” recited in line 11 (and line 13).  A similar rejection applies to Claim 9, line 5. 
Regarding Claim 8, line 15, it is not clear what is meant by the term “bumpers.”  That is, line 6 refers to an embodiment wherein “one” object is identified and, subsequently, in line 8, a virtual “bumper” is identified for this one object.  Thus, there does not appear to be an antecedent basis for the virtual braking “bumpers” recited in line 15 (and line 17).  A similar rejection applies to Claim 10, line 5. 
Regarding Claim 10, the last line, there is no antecedent basis for the term “range.”
Regarding Claim 15, line 10, there is no antecedent basis for the term “objects.”  Line 8 refers to “one or more” objects.  
Regarding Claim 15, line 13, it is not clear what is meant by the term “bumpers.”  Line 8 refers to an embodiment wherein “one” object is identified and, subsequently, in line 11, a virtual “bumper” is identified for each object.  Thus, there does not appear to be an antecedent basis for the virtual speed “bumpers” recited in line 13 (and line 15).  A similar rejection applies to Claim 16, line 4. 
Regarding Claim 15, line 17, it is not clear what is meant by the term “bumpers.”  Line 8 refers to an embodiment wherein “one” object is identified and, subsequently, in line 10, a virtual “bumper” is identified for each object.  Thus, there does not appear to be an antecedent basis for the virtual braking “bumpers” recited in line 17 (and line 19).  A similar rejection applies to Claim 17, line 4.  
Regarding Claim 17, the last line, there is no antecedent basis for the term “range.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Tuhro (U.S. Pat. Publ. No. 2014/0168435) discloses an arrangement and method for using a parked vehicle protection system to provide a virtual bumper for a vehicle (¶ [0016]) but does not disclose the claimed determining and instructing of Claim 1, among other limitations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833